                           UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF TENNESSEE



UNITED STATES OF AMERICA and the
STATES of GEORGIA, LOUISIANA,                           Civil Action No. 3:17-cv-01478
TENNESSEE, and VIRGINIA ex rel.                         JUDGE TRAUGER
GREGORY FOLSE,

                              Plaintiffs,

v.

CARE SERVICES MANAGEMENT LLC,
MARQUIS HEALTH SYSTEMS LLC,
MARQUIS MOBILE DENTAL SERVICES
LLC, FLEUR DE LIS MOBILE DENTAL
LLC, GEORGIA MOBILE DENTAL LLC,
PREMIERE MOBILE DENTISTRY OF VA
LLC, and DOES 1-50,

                              Defendants.




     RELATOR’S NOTICE OF VOLUNTARY DISMISSAL WITHOUT PREJUDICE OF
      DEFENDANTS GEORGIA MOBILE DENTAL LLC AND PREMIERE MOBILE
                       DENTISTRY OF VA LLC ONLY

        Pursuant to Federal Rule of Civil Procedure 41(a) and 31 U.S.C. 3730(b)(1), qui tam

Plaintiff-Relator Gregory Folse files this Notice of Voluntary Dismissal Without Prejudice of

Defendants Georgia Mobile Dental LLC and Premiere Mobile Dentistry of VA LLC Only.

        On November 22, 2017, Relator filed an original Complaint in this matter pleading

claims under both Federal and State False Claims Acts (Georgia, Louisiana, and Tennessee)

[Dkt. 1]. On March 3, 2018 the United States filed its Notice of Election to Decline to Intervene,

but the Plaintiff States continued to investigate [Dkt. 15]. On December 11, 2018, Relator filed




                                    1
      Case 3:17-cv-01478 Document 51 Filed 02/09/21 Page 1 of 3 PageID #: 185
an Amended Complaint adding additional Defendants (Premiere) and State False Claims Act

claims (Virginia) [Dkt. 22]. On November 25, 2020, in a Notice filed by the State of Tennessee,

the States of Tennessee and Louisiana Elected to Intervene in Part, and the States of Georgia and

Virginia Elected to Decline to Intervene [Dkt. 40].

          As of this time, both the United States and all of the Plaintiff States have declined to

intervene against two of the Defendants named in Relator’s Amended Complaint—Defendants

Georgia Mobile Dental LLC and Premiere Mobile Dentistry of VA LLC. Relator voluntarily

dismisses, without prejudice, these two Defendants only.

          Relator has conferred with counsel for the United States and for the States of Tennessee,

Louisiana, Georgia, and Virginia, and each has represented that they consent to dismissal, so

long as dismissal is without prejudice to the United States or to the Plaintiff States.

          As of this filing, none of the Defendants in this action have served an answer or motion

for summary judgment and, therefore, this Notice is filed as a matter of right under Rule

41(a)(1)(A)(i).

          This notice is not intended to and does not affect or dismiss any other Defendants or

claims.

          A proposed Order is attached for the Court’s convenience.


Dated: ______________

Erika A. Kelton                                          Michael Hamilton
ekelton@phillipsandcohen.com                             mhamilton@pulf.com
Luke J. Diamond                                          PROVOST-UMPHREY LAW FIRM, LLP
ldiamond@phillipsandcohen.com                            4205 Hillsboro Pike, Suite 303
PHILLIPS & COHEN LLP                                     Nashville, TN 37215
2000 Massachusetts Ave., NW                              Tel: (615) 297-1932
Washington, DC 20036                                     Fax: (615) 297-1986
Tel: (202) 833-4567
Fax: (202) 833-1815
                                                         Attorneys for Plaintiff-Relator



                                  2
    Case 3:17-cv-01478 Document 51 Filed 02/09/21 Page 2 of 3 PageID #: 186
                                        Gregory Folse




                              3
Case 3:17-cv-01478 Document 51 Filed 02/09/21 Page 3 of 3 PageID #: 187
